DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 06/22/2020 have been considered.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/22/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
Examiner’s Statement of Reason for Allowance
Claims 1-17 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 06/22/2020, have been carefully reviewed and searched. The closest new prior art found is to US 4,929,692 (hereinafter Akashi). Akashi discloses a composition comprises photochromic particles in a solvent and polymer resin (binder) component suitable for screen printing (See Col. 2, lines 64-67). Akashi discloses that the photochromic particles are spirooxazine compound (See connecting col. 3-4) having a formula (I):

    PNG
    media_image1.png
    460
    467
    media_image1.png
    Greyscale

Akashi further discloses that the composition comprises a surface active agent (surfactant) (See Examples 26 and 29).
	While Akashi discloses a printable composition comprising all the claimed components, Akashi failed disclose the composition comprising the components within the claimed proportions. Additionally, there is currently no prior art alone or in combination that teaches or suggest a motivation to modify the composition of Akashi to includes the components within the claimed proportions as recited in claim 1. Therefore, claim 1 is allowable over the prior art of record. Claims 2-17 directly or indirectly depend from claim 1 and are allowable based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761